          Case 1:20-cv-06077-LJL Document 45 Filed 05/12/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
PEDRO CHAMORRO,                        :
                                       :
                Plaintiff,             :
                                       :
      -against-                        :               CASE NO.: 1:20-CV-6077-LJL
                                       :
AMYRIS, INC., JOHN DOERR, GEOFFREY :                   STIPULATION TO DISMISS
DUYK, PHILIP EYKERMAN, CHRISTOPH :
GOPPELSROEDER, FRANK KUNG, JAMES :
MCCANN, JOHN MELO, STEVE MILLS,        :
CAROLE PIWNICA, PATRICK YANG, and :
LISA QI,                               :
                                       :
                Defendants.            :
-------------------------------------- X

       The Parties agree that, pursuant to Federal Rules of Civil Procedure 41(a)(1)(A)(ii), the

claims in the above-titled action (the “Action”) are hereby dismissed as moot.

Dated this 12 th day of May, 2021.

MONTEVERDE & ASSOCIATES PC                          GIBSON DUNN & CRUTCHER LLP

/s/ Juan E. Monteverde                              /s/ Paul J. Collins 1
Juan E. Monteverde (JM-8169)                        Paul J. Collins
The Empire State Building                           1881 Page Mill Road
350 Fifth Avenue, Suite 4405                        Palo Alto, CA 94304-1211
New York, NY 10118                                  Tel: (650) 849.5326
Tel: (212) 971-1341                                 Fax: (650) 849-5026
Fax: (212) 202-7880                                 Email: pcollins@gibsondunn.com
Email: jmonteverde@monteverdelaw.com
                                                    Attorneys for Defendants
Attorneys for Plaintiff




1
 Plaintiff uses electronic signatures with consent in accordance with Rule 8.5(b) of the Court’s
ECF Rules and Instructions.

                                                1
